UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE SECURITIES ACT OF 1933 ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale orexecuting a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (C) S.E.C. FILE NO. NATIONAL PENN BANCSHARES, INC. 23-2215075 10957 1(d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. Area Code Number Reading & Philadelphia Avenues, Boyertown PA 19512 302 888-7401 2(a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES (b) IRS IDENT. NO. (c)RELATIONSHIP (d) ADDRESS STREET CITY STATE ZIP CODE ARE TO BE SOLD TO ISSUER Director of subsidiary ZISSIMOS A. FRANGOPOULOS Bank Phila. & Reading Ave., Boyertown PA 19512 INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c ) (d) (e) (f) (g) Title of the Name and Address of Each Broker Through whom Broker-Dealer Number of Shares Aggregate Number of Approximate Name of Each class of the Securities are to be offered or each File Number or other units to be sold Market shares or Date of Sale Securities Securities market maker who is acquiring the securities (See instr. 3(c) Value other units Exchange to be sold (See instr. 3(d)) outstanding Common Charles Schwab Stock 300 Bellevue Parkway, Suite 200 11,205 $190,485 79,917,438 10/31/2008 NASDAQ Wilmington, DE19809-3719 INSTRUCTIONS: 1 (a) Name of issuer 3 (a) Title of the class of securities to be sold. (b) Issuer's I.R.S. Identification Number (b) Name and address of each broker through whom the (c ) Issuer's S.E.C. file number, if any securities are intended to be sold (d) Issuer's address, including zip code ( c) Number of shares or other units to be sold (if debt securities, (e) Issuer's telephone number, including zip code give the aggregate face amount (d) Aggregate market value of the securities to be sold as of a specified 2 (a) Name of person for whose account the securities are to be sold date within 10 days prior to the filing of this notice (b) Such person's I.R.S. identification number, if such person is an entity. (e) Number of shares or other units of the class outstanding, or if debt (c ) Such person's relationship to the issuer (e.g., officer, director, 10% securities the face amount thereof outstanding, as shown by the stock holder, or member of immediate family of any of the foregoing) most recent report or statement published by the issuer (d) Such person's adderss, including zip code (f) Approximate date on which the securities are to be sold (g) Name of each securities exchange, if any, on which the securities are intended to be sold. TABLE I- SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of Date you Name of Person from whom acquired Amount of Date of Nature of Payment the Class Acquired Nature of Acquisition Transaction (if give, also give date donor acquired) Securities Acquired Payment COMMON 1/2/2008 Merger of Christiana Bank & Trust NPBC 11,205 1/2/2008 Merger/acquisition toNational Penn Bancshares INSTRUCTIONS: If the securities were purchased and full payment therefor was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given.If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II - SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Amount of Name and Address of Seller Title of Securities Sold Date of Sale Securities Sold Gross Proceeds Remarks: INSTRUCTIONS: ATTENTION: See the definition of "person" in paragraph (a) of Rule 144.Information is not to be The person for whose account the securities to which this notice relates are to be given not only as to the person for whose account the securities are to be sold as to sold hereby represents by signing this notice that he does not know any material all other persons included in that definition.In addition, information shall be given as to adverse information in regard to the current and prospective operations of the sales by all persons whose sales are required by paragraph (e) of Rule 144 to be Issuers of the securities to be sold which has not been publicly disclosed.If each aggregated with sales for the account of the person filing this notice. person has adopted a written trading plan or given trading instructions to satisfy Rule 10b5-1 under the Exchange Act, by signing the form and indicating the date that the plan was adopted or the instruction given, that person makes such representation as of the plan adoption or instruction date. October 31, 2008 /s/ Zissimos A. Frangopoulos Date of Notice (Signature) The notice shall be signed by the person for whose ccount the securities are to be sold.At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures. ATTENTION:Intentional misstatements or omissions of facts constitute Federal Criminal Violations (See 18 U.S.C. 1001)
